UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6157


UNITED STATES OF AMERICA,

                     Petitioner - Appellee,

              v.

JESSE ALMENDAREZ,

                     Respondent - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. W. Earl Britt, Senior District Judge. (5:16-hc-02175-BR)


Submitted: October 23, 2017                                   Decided: October 31, 2017


Before KING, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Acting Federal Public Defender, Eric Joseph Brignac, Assistant Federal
Public Defender, Raleigh, North Carolina, for Appellant. John Stuart Bruce, United
States Attorney, G. Norman Acker, III, Assistant United States Attorney, Genna D. Petre,
Special Assistant United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jesse Almendarez appeals the district court’s judgment ordering Almendarez to be

committed to the care and custody of the Attorney General under 18 U.S.C. § 4246

(2012). We affirm.

       A person may be committed to the custody of the Attorney General for

       medical, psychiatric, or psychological care or treatment . . . [i]f, after [a]
       hearing, the [district] court finds by clear and convincing evidence that the
       person is presently suffering from a mental disease or defect as a result of
       which his release would create a substantial risk of bodily injury to another
       person or serious damage to property of another.

18 U.S.C. § 4246(d). The district court’s finding that such dangerousness exists is a

factual determination the appellate court will not overturn unless it is clearly erroneous.

United States v. LeClair, 338 F.3d 882, 885 (8th Cir. 2003); United States v. Cox, 964

F.2d 1431, 1433 (4th Cir. 1992). “A finding is clearly erroneous when although there is

evidence to support it, the reviewing court on the entire evidence is left with the definite

and firm conviction that a mistake has been committed.” United States v. Hall, 664 F.3d

456, 462 (4th Cir. 2012) (internal quotation marks omitted). “This standard plainly does

not entitle a reviewing court to reverse the . . . [district court] simply because it is

convinced that it would have decided the case differently.” Id. (internal quotation marks

omitted). Rather, “[i]f the district court’s account of the evidence is plausible in light of

the record viewed in its entirety,” we may not reverse even if we “would have weighed

the evidence differently.” Id. (internal quotation marks omitted).

       We have reviewed the record and conclude that the district court’s finding that the

Government showed by clear and convincing evidence that Almendarez was “suffering

                                             2
from a mental disease or defect as a result of which his release would create a substantial

risk of bodily injury to another person or serious damage to property of another” is not

clearly erroneous. See 18 U.S.C. § 4246(d). Among the factors supporting the court’s

finding are Almendarez’s history of psychosis, mania, and psychiatric hospitalizations,

several of which were prompted by altercations with his family, his rejection of his

diagnosis and the recommended treatment, his possession of weapons “for protection,”

including a shank and a martial arts shuriken/ninja star, his inquiry into how to obtain a

firearm, his paranoia, and his threats, as well as the lack of family or social support if he

is released.

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             3